IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,526-01


                       EX PARTE LEWIS MICHAEL WALL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W219-80388-2011-HC IN THE 219TH DISTRICT COURT
                            FROM COLLIN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

prohibited sexual conduct and sentenced to twenty years’ imprisonment for each count. The Fifth

Court of Appeals affirmed his conviction. Wall v. State, No. 05-13-00127-CR (Tex. App.—Dallas

Aug. 11, 2014) (not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because he did not

object to the submission of an improper range of punishment. Applicant raises twenty other grounds,
                                                                                                      2

including ineffective assistance of trial and appellate counsel, prosecutorial misconduct, and actual

innocence.

        Reviewing Applicant’s claims challenging the validity of the conviction, the habeas court

entered extensive findings recommending relief be denied. After an independent review of the

record, we agree with the trial court’s proposed findings of fact and conclusions of law. Relief on

Applicant’s claims challenging the validity of the conviction is denied.

        The trial court determined that trial counsel’s performance at the punishment phase was

deficient in that counsel did not object to submission of the incorrect range of punishment to the jury.

The court determined that such deficient performance prejudiced Applicant. We agree. Relief is

granted. The sentences in Cause No. W219-80388-2011-HC in the 219th District Court of Collin

County are set aside, and Applicant is remanded to the custody of the Sheriff of Collin County for

a new punishment hearing. The trial court shall issue any necessary bench warrant within 10 days

after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 7, 2016
Do not publish